            Case 2:19-cv-01487-RAJ-BAT Document 19 Filed 08/07/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RONALD SMITH ,

 9                              Plaintiff,                  CASE NO. 19-1487 RAJ

10           v.                                             ORDER DIRECTING STATUS
                                                            REPORT ON SETTLEMENT
11   WASHINGTON DEPARTMENT OF
     CORRECTIONS, et al.,
12
                                Defendant.
13
            The Court has delayed issuance of a pretrial scheduling order because the parties
14
     indicated the case might settle. Because more than one month has passed since the parties
15
     submitted the last status report, Dkt. 18, the Court ORDERS the parties to submit a joint report
16
     advising the Court whether a pretrial scheduling order should be issued or whether the Court
17
     should delay issuance of a scheduling order because the case is on track to settle. The joint report
18
     shall be filed no later than August 17, 2020.
19
            DATED this 7th day of August, 2020.
20

21
                                                                  A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge
23



     ORDER DIRECTING STATUS REPORT ON
     SETTLEMENT - 1
